 


110 HRES 826 EH: Expressing the sense of the House of Representatives that the hanging of nooses is a horrible act when used for the purpose of intimidation and which under certain circumstances can be a criminal act that should be thoroughly investigated by Federal law enforcement authorities and that any criminal violations should be vigorously prosecuted.
U.S. House of Representatives
2007-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 826 
In the House of Representatives, U. S.,

December 5, 2007
 
RESOLUTION 
Expressing the sense of the House of Representatives that the hanging of nooses is a horrible act when used for the purpose of intimidation and which under certain circumstances can be a criminal act that should be thoroughly investigated by Federal law enforcement authorities and that any criminal violations should be vigorously prosecuted. 
 
 
Whereas in the past two months, nooses have been found in a North Carolina high school, a Home Depot in New Jersey, a Louisiana school playground, the campus of the University of Maryland, a Columbia University professor’s office door and a factory in Houston, Texas; 
Whereas the Southern Poverty Law Center has recorded between 40 and 50 suspected hate crimes involving nooses since September; 
Whereas since 2001, the Equal Employment Opportunity Commission has filed more than 30 lawsuits that involve the displaying of nooses in places of employment; 
Whereas nooses are reviled by many Americans as racist symbols of lynchings that were once all too common; 
Whereas according to Tuskegee Institute, more than 4,700 people were lynched between 1882 and 1959 in a campaign of terror led by the Ku Klux Klan; 
Whereas the number of dead lynching victims in the United States exceeds the amount of people killed in the horrible attack on Pearl Harbor (2,333 dead) and Hurricane Katrina (1,836 dead) combined; and 
Whereas African-Americans, as well as Italians, Jews, and Mexicans, have comprised the vast majority of lynching victims and only when we erase the terrible symbols of the past can we finally begin to move forward: Now, therefore, be it  
 
That it is the sense of the House of Representatives that— 
(1)the hanging of nooses is a horrible act when used for the purpose of intimidation and which under certain circumstances can be criminal; 
(2)this conduct should be investigated thoroughly by Federal authorities; and 
(3)any criminal violations should be vigorously prosecuted. 
 
Lorraine C. Miller,Clerk.
